    Case: 4:19-cr-00485-CDP-NCC Doc. #: 27 Filed: 10/21/19 Page: 1 of 3 PageID #: 83



                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
         Plaintiff,                                    )
                                                       )
         v.                                            ) No.: 4:19-cr-00485-1-CDP-NCC
                                                       )
MICAH GORDON,                                          )
                                                       )
         Defendant.                                    )

         DEFENDANT’S RESPONSE IN OPPOSITION TO THE GOVERNMENT’S
      THIRDMOTION FOR EXTENSION OF TIME TO FILE RESPONSE OUT OF TIME

         Comes now defendant, MICAH GORDON, through counsel, Stephen C. Williams, and for

his Response in Opposition to the Government’s Third Motion for Extension of Time to Respond to

Defendant’s Motion to Suppress states as follows:

         1. Mr. Gordon filed his Motion to Suppress on September 6th, 2019. The initial deadline to

              respond was September 13th, 2019.

         2. The government filed its first motion for extension of time to respond on September 10th,

              2019. Defendant had no objection to the request. The motion was granted and the

              Government’s deadline to respond was extended until September 27th, 2019.

         3. On October2nd, 2019 – five days after the Government’s deadline to respond – the

              Government filed its second motion to extend the deadline to respond Defendant’s

              motion. In the motion, the government stated that the deadline was missed

              “inadvertently.” In other words, it was either not calendared, the attorney forgot or both.

              The defendant did not object to a second extension. Mistakes happen. We’re all

              human.1 The Court granted the government’s motion and the deadline for the response


1
 Defense counsel is reluctant to object to requests for extension of time. But in this case, the line has been crossed.
Apparently, the government believes that it can file its response at its leisure without regard to the Court’s deadlines or
 Case: 4:19-cr-00485-CDP-NCC Doc. #: 27 Filed: 10/21/19 Page: 2 of 3 PageID #: 84



             was extended until October 16th, 2019.

        4. On October 17th. 2019 – one day after the current deadline to respond – defense counsel

             received a telephone call from counsel for the Government. Both counsel then discussed

             a separate matter related to Mr. Gordon’s Motion to Suppress that is the subject of a

             separate sealed motion defense counsel is filing concurrently with this response. After

             that discussion, defense counsel raised the fact with the government’s counsel that the

             government’s response was already one day overdue. In the ensuing discussion, defense

             counsel informed government counsel that, while he could not agree to an additional

             extension to the response, if the response was filed either that day or the next (making it

             one or two days overdue) counsel would not file an objection to the filing being slightly

             out of time.

        5. On October 18th, 2019, the government filed its third motion for extension of time to file

             its response requesting until November5th, 2019, which represents an additional

             extension of almost three weeks from the date the response was due. In the motion the

             government provided no explanation for why its response was not filed within the time

             set by the Court (at the government’s request), or even within a couple of days

             thereafter. The only explanation provided was that, as of the time of the filing of the

             motion, counsel for the government was going to be out of district until November 5th.

        6. Mr. Gordon’s speedy trial rights have been stayed during the pendency of this motion.

             He recognizes that he, himself requested a brief extension in order to adequately prepare

             a motion to suppress after receiving all discovery the government was willing to provide.

             He has also refrained from objecting to the government’s previous reasonable request for

             an extension as well as its request resulting from its inadvertence. But enough is


Mr. Gordon’s Speedy Trial rights.
Case: 4:19-cr-00485-CDP-NCC Doc. #: 27 Filed: 10/21/19 Page: 3 of 3 PageID #: 85



           enough.

       WHEREFORE, the Defendant prays that this Court DENY the Government’s Third Request

for Extension of Time to Respond to Defendant’s Motion to Suppress.

                                                        Respectfully submitted,


                                                        /STEPHEN C. WILLIAMS
                                                        Kuehn, Beasley & Young, P.C.
                                                        23 South 1st Street
                                                        Belleville, IL 62220
                                                        Telephone: (618) 277-7260
                                                        Fax: (618) 277-7718
                                                        swilliams@kuehnlawfirm.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that on October21st, 2019, I electronically filed this Response in Opposition
to the Government’s Third Motion for Extension of Time to Respond to the Defendant’s Motion to
Suppress with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

                                                        /STEPHEN C. WILLIAMS
                                                        Kuehn, Beasley & Young, P.C.
                                                        23 South 1st Street
                                                        Belleville, IL 62220
                                                        Telephone: (618) 277-7260
                                                        Fax: (618) 277-7718
                                                        Swilliams@kuehnlawfirm.com
